NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       NOV 3 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 OWEN KEIPER,                                    No. 15-35575

                  Plaintiff-Appellant,           D.C. No. 3:13-cv-00235-RRB

   v.
                                                 MEMORANDUM*
 VENTA, Parole Officer; JASON BROWN,
 Parole Officer,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Alaska
                    Ralph R. Beistline, District Judge, Presiding

                           Submitted October 25, 2016**

Before:       LEAVY, GRABER, and CHRISTEN, Circuit Judges.

        Owen Keiper appeals pro se from the district court’s summary judgment in

his 42 U.S.C. § 1983 action alleging constitutional violations arising from the

seizure and impoundment of his vehicle. We have jurisdiction under 28 U.S.C.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

2004), and we affirm.

      The district court properly granted summary judgment because Keiper failed

to raise a genuine dispute of material fact as to whether defendants Brown and

Venta personally participated in the alleged rights deprivation. See Jones v.

Williams, 297 F.3d 930, 934-35 (9th Cir. 2002) (“In order for a person acting under

color of state law to be liable under section 1983 there must be a showing of

personal participation in the alleged rights deprivation.”); Cafasso, U.S. ex rel. v.

Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1061 (9th Cir. 2011) (“To survive

summary judgment, a plaintiff must set forth non-speculative evidence of specific

facts, not sweeping conclusory allegations.”).

      Keiper has abandoned any claims against Officers Hasbrouck and Witte

because Keiper failed to replead any claims against them in his first amended

complaint. See Chubb Custom Ins. Co. v. Space Sys./Loral, Inc., 710 F.3d 946,

973 n.14, 974 n.15 (9th Cir. 2013) (failure to replead claims in amended complaint

amounts to abandonment of those claims). Keiper’s contentions that he should

have been granted further leave to amend to allege claims against additional

defendants are unpersuasive.

                                           2                                    15-35575
      The district court properly dismissed without prejudice Keiper’s claims on

behalf of James because, as a non-attorney, Keiper cannot represent another person

in this action. See Simon v. Hartford Life, Inc., 546 F.3d 661, 664 (9th Cir. 2008)

(non-attorney plaintiff may not attempt to pursue claim on behalf of others).

      The district court did not abuse its discretion in denying Keiper’s motion for

appointment of counsel because Keiper failed to demonstrate exceptional

circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting

forth standard of review).

      The district court did not abuse its discretion in denying Keiper’s request for

recusal. See United States v. Johnson, 610 F.3d 1138, 1147 (9th Cir. 2010) (setting

forth standard of review and grounds for recusal and stating that judicial rulings

alone rarely constitute a valid basis for a recusal motion). Keiper’s contentions

that the district court was biased and denied him access to the courts are

unpersuasive.

      The district court did not abuse its discretion in granting defendants’ motion

for an extension of time to file dispositive motions. See Ahanchian v. Xenon

Pictures, Inc., 624 F.3d 1253, 1258 (9th Cir. 2010) (standard of review); FTC v.

Gill, 265 F.3d 944, 957 (9th Cir. 2001) (district court has broad discretion to

                                          3                                       15-35575
control its docket and set deadlines).

      The district court did not abuse its discretion in denying Keiper’s motion for

default judgment. See Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986)

(setting forth standard of review and factors to consider regarding entry of default

judgment).

      Keiper’s contentions regarding the district court’s order to show cause and

his motion to compel are unsupported by the record.

      We do not consider documents or facts that were not presented to the district

court. United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or

facts not presented to the district court are not part of the record on appeal.”).

      Keiper’s request for appointment of counsel, set forth in his reply brief, is

denied.

      Keiper’s motion for an extension of time, filed on April 4, 2016, is granted.

Keiper’s request for judicial notice, filed on March 7, 2016, is denied.

      Keiper’s request to supplement and amend the opening brief, contained in

the January 4, 2016 filing, is granted. The requests contained in the supplement

are denied.

      AFFIRMED.

                                           4                                     15-35575